Order entered May 9, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00263-CV

                          IN THE INTEREST OF JDA AND KDA
                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-00953

                                             ORDER
       The reporter’s record in this case has not been filed. By letter dated April 23, 2014, the

Court advised appellant that the Court would submit this appeal without a reporter’s record upon

failure to receive documentation from appellant that he has (1) requested preparation of the

reporter’s record and (2) paid or made arrangements to pay the reporter’s fee or has been found

to be entitled to proceed without payment of costs. As of today, appellant has not provided the

required documentation. Accordingly, the Court ORDERS this case submitted without the

reporter’s record. Within THIRTY (30) DAYS of the date of this order, appellant shall file his

brief. We notify appellant that failure to file a brief in this case will result in dismissal for want

of prosecution. See TEX. R. APP. P. 38.8(a)(1).


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE